Case: 18-50007      Document: 00514666759         Page: 1    Date Filed: 10/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals

                                    No. 18-50007
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                          October 3, 2018
                                                                             Lyle W. Cayce
Consolidated with 18-50008                                                        Clerk


UNITED STATES OF AMERICA,

              Plaintiff - Appellee

v.

MIGUEL ANTONIO URQUIA-MELENDEZ,

              Defendant - Appellant



                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:10-CR-290-1
                            USDC No. 2:16-CR-1604-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Miguel Antonio Urquia-Melendez appeals his guilty-plea conviction for
illegal reentry following a prior deportation, in violation of 8 U.S.C. § 1326, and
his resulting 48-month sentence. He also appeals the concomitant revocation
of his supervised release related to a prior conviction for illegal reentry.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-50007   Document: 00514666759     Page: 2   Date Filed: 10/03/2018



                                 No. 18-50007
                               c/w No. 18-50008

       Raising one issue, Urquia-Melendez argues that because his indictment
did not specify the prior felony conviction that formed the basis of his
sentencing enhancement, his sentence, imposed under 8 U.S.C. § 1326(b)(1),
exceeded the two-year maximum sentence under § 1326(a) and therefore
violated his due process rights.    The Government has filed an unopposed
motion for summary affirmance and, alternatively, seeks an extension of time
to file its brief.
       As the Government argues, and Urquia-Melendez concedes, the sole
issue raised on appeal is foreclosed by Almendarez-Torres v. United States, 523
U.S. 224 (1998). See United States v. Wallace, 759 F.3d 486, 497 (5th Cir.
2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007).
Because the issue is foreclosed, summary affirmance is appropriate.          See
Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
       Urquia-Melendez’s appeal from the revocation of his supervised release
was consolidated with the instant appeal. He has not, however, raised any
argument with respect to these proceedings. Any such claim is thus deemed
abandoned. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
       The Government’s motion for summary affirmance is GRANTED, and
the district court’s judgments are AFFIRMED. The Government’s alternative
motion for an extension of time to file its brief is DENIED.




                                       2